PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Studebaker & Brackett PC8255 Greensboro DriveSuite 300Tysons VA VIRGINIA 22102


In re Application of EGUCHI, et al.
Application No.: 16/791,490
Filed: February 14, 2020
Attorney Docket No.:  005700-ME0617
For: SEMICONDUCTOR DEVICE  


::
::::
:





DECISION ON PETITION
UNDER 37 CFR 1.181


This is a decision on the petition filed February 9, 2022, under 37 CFR §1.181, requesting withdrawal of the finality of the Office action mailed January 7, 2022.

The petition is GRANTED.

The petitioner argues that the finality of the Office action dated January 7, 2022 was premature since the rejection of claim 1 under 35 U.S.C. § 103 over Gejo in view of Yamano constitutes a new ground of rejection not necessitated by amendment.  Further, the petitioner argues that no information disclosure statement was submitted subsequent to the Office action of July 20, 2021.

MPEP § 706.07(a) states in pertinent part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

A review of the prosecution history shows that a non-final rejection was mailed July 20, 2021 included a rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Hshieh US 2010/0308370 (“Hshieh”), in view of Yamano et al. US 2019/0287964 (“Yamano”).  A response was received October 19, 2021 where claim 1 was not amended.  No information disclosure statement (IDS) was filed after the non-final Office action mailed July 20, 2021. A final rejection 

The rejection of claim 1 over Gejo and Yamano constitutes a new ground of rejection that was not necessitated by amendment nor an IDS filed. Accordingly, the finality of the Office action mailed January 7, 2022 was improper. The finality of the Office action mailed January 7, 2022 is hereby withdrawn.

Accordingly, the request to withdrawal of the finality of the Office action dated January 7, 2022 is GRANTED. 

Further, the record indicates that a new final Office action was mailed on February 22, 2022 before the petition decision was reviewed.  The finality of the Office action dated February 22, 2022 has been also withdrawn to maintain consistency with this decision.  The shortened statutory period is continued to run from the non-final office action mailed on February 22, 2022.

Any questions regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at (571) 270-5484.



/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Technology Center 2800

JT/bf/sh